DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 17-18 directed to an invention non-elected without traverse.  Accordingly, Claims 17-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims

1.	(Currently Amended)  An absorbent disposable article, comprising a porous, open-celled polymer-based structure obtainable by a process comprising the steps of
	depositing and photopolymerizing, layer-by-layer in accordance with a predetermined 3D model, an emulsion comprising an external continuous phase surrounding droplets of an internal phase, the external phase comprising one or more photopolymerizable monomers and/or oligomers and a photopolymerization initiator, and
	removing the internal phase from the continuous polymer phase formed from the one or more photopolymerizable monomers and/or oligomers
	to thereby produce a monolithic porous, open-celled structure comprising at least the following three types of pore: (i) pores resulting from the location from which the internal phase was removed, (ii) pores interconnecting the pores according to (i), and (iii) pores as predetermined by the 3D model.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires an open-celled structure which would not be compatible with the prior art of record which contains check-valve systems within the cells that only allow for one-way flow.
Claims 2-16 are allowable based on their dependence of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742